         Case 1:19-mc-00026-JPO Document 10 Filed 04/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF
 TATIANA AKHMEDOVA,
                               Applicant,                        19-MC-026 (JPO)

                                                                      ORDER
 REQUEST FOR DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782.


J. PAUL OETKEN, District Judge:

       On April 23, 2019, Applicant filed a motion to reopen this case, along with a request for

supplemental discovery under 28 U.S.C. § 1782. (Dkt. No. 7.) The request to reopen this case is

hereby GRANTED.

       The Clerk of Court is directed to reopen this case.

       SO ORDERED.

Dated: April 24, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
